DETAILED ACTION
Response to Amendment
	This Office Action is in response to the Amendment filed 17 November 2022. Claim(s)1-20 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 2, 4, 6-10, and 14-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the conduit" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 14, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raven et al. (US 2012/0245553A1, “Raven”).
Regarding claim 1, Raven discloses an inflatable balloon for medical use that is capable of being inserted deflated into a cavity of a human or animal body, then inflated inside this cavity in order to press against it. The balloon including a balloon body (12) including a wall (16) made of flexible inflatable material [0040]. An inflation opening (19; [0041]) is capable of introducing a fluid into the balloon body for inflation. At least one measuring device is capable of measuring a biological quantity of biological tissues of the cavity includes an external sensor (14; [0053]) that is attached on an external face of the wall of the balloon body. The sensor is capable of supplying an electrical measurement signal sensitive to the measured biological quantity. An internal module (28) is located inside the balloon body and includes a processing device [0051] capable of processing the electrical measurement signal in order to provide at least one measurement of the biological quantity [0052-0053].
Regarding claims 7, 14 and 17, Raven discloses that the internal module includes a wireless communication device (transmitter; [0050]) of the designed to communicate the at least one biological quantity measurement to a device (30) located outside the human or animal body.
Regarding claims 8 and 19, Raven discloses that the internal module includes a memory [0051-0053] that is capable of storing the biological quantity measurement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of Jeevanandam et al. (US 7,892,162, “Jeevanandam”) in view of Rizq et al. (US 2013/0304052A1, “Rizq”).
Regarding claim 2, Raven discloses that the external sensor is capable of transmitting the electrical measurement signal to the internal module [0052-0053] but does not disclose one or more electrical wires passing through a conduit formed through the wall of the balloon body.
In the same field of endeavor, medical balloons having sensors, Jeevanandam teaches a medical balloon (8) that includes sensors that may wirelessly transmit collected data or sensors that are connected to an electrical wire (C4;L25-40). In the same field of endeavor, medical balloons having sensors, Rizq teaches a medical balloon (312) having a sensor (326) with an electrical wire (330) disposed through a conduit formed through the wall of the balloon (Fig. 12).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the wireless sensor of Raven with the wired sensor, as taught by Jeevanandam and Rizq, as this modification involves the simple substitution of one type of sensor connection with another for the predictable result of transmitting collected data. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raven in view of Rizq et al. (US 2013/0304052A1, “Rizq”).
Regarding claim 9, Raven does not disclose an external sensor printed on the external face of the balloon wall. 
In the same field of endeavor, medical balloons having sensors, Rizq teaches an external sensor (548) that is printed on the external face of the wall [0067]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the type of external sensor of Raven with a printed sensor, as taught by Rizq, as this modification involves the simple substitution of one type of sensor for another for the predictable result of transmitting collected data.
Allowable Subject Matter
Claim(s) 3-6, 10-13, 15, 16, 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 17 November 2022 have been fully considered but they are not persuasive. The Applicant contends, with respect to claim 1, that Raven does not disclose a sensor attached to an external face of the wall of the balloon body, thus a biological quantity of biological tissues of the cavity cannot be measured. Respectfully, Raven discloses an external sensor (14) that includes means for processing an electrical measurement signal sensitive to a measured biological quantity in order to provide a measurement of the biological quantity [0053]. Raven further discloses that the external sensor (14) may be positioned in a variety of other locations such as a mucous or serous membrane, endoluminal within the patient’s body, integrated as a component of the intragastric device (12) or coupled to the shell (16) of the device and positioned along the exterior surface of the shell to measure a local biological characteristic [0063]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenberg (US 20180360634A1) discloses a balloon having a stimulation unit that includes a processor and a transducer [0036].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771